DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heater control section, cover state diagnosing section, and diagnosability determining section in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tylutki et al. (US 2016/0356693).
In Reference to Claim 1
(See Tylutiki, Figures 1-7)
Tylutki et al. (Tyl) discloses:
	An exhaust gas sensor including: 
	a sensor element including a detection section (204) configured to detect a specific component contained in exhaust gas (See Tyl, Paragraph [0045]); 
an element cover (220) that accommodates the sensor element and includes one or more gas flow holes (220,224) for letting the exhaust gas in and out of the element cover (See Tyl, Paragraph [0044]); 
a heater (208) configured to heat the sensor element (204) when energized (See Tyl, Paragraph [0046]); 
a heater control section (412) configured to control how the heater (208) heats the sensor element (204) (See Tyl, Paragraph [0057]); and 
a cover state diagnosing section (440) configured to diagnose a state of the element cover (220) using heater information obtained when the heater (208) is operated by the heater control section (412) (See Tyl, Paragraph [0060]), 
the cover state diagnosing section (440) comprising a diagnosability determining section configured to determine whether the state of the element cover (220) is diagnosable based on an accuracy of the heater information obtained from an operating state of the heater (208) (See Tyl, Paragraphs [0076]-[0077] w/respect to sensor temperature set-point) and a surrounding environmental state of the element cover (220) (See Tyl, Paragraph [0076] w/respect to threshold flow rate).
The Examiner notes that the device of Tyl does not consider the sensor diagnosable unless the sensors surrounding environment is greater than a threshold flow rate and the sensor temperature is greater than or equal to a protective temperature set-point (i.e.-the sensor is at an operational temperature for determination).

In Reference to Claim 2
(See Tyl, Figures 1-7)
Tyl discloses:
wherein the diagnosability determining section is configured to determine whether the heater information is accurate based on whether the heater (208) is ready to operate normally (See Tyl, Paragraphs [0076]-[0077] w/respect to sensor temperature set-point) and whether the surrounding environmental state is in a state that allows the state of the element cover to be diagnosed. (See Tyl, Paragraph [0076] w/respect to threshold flow rate).
The Examiner notes that the device of Tyl does not consider the sensor diagnosable unless the sensors surrounding environment is greater than a threshold flow rate and the sensor temperature is greater than or equal to a protective temperature set-point (i.e.-the sensor is at an operational temperature for determination).

In Reference to Claim 3
(See Tyl, Figures 1-7)
Tyl discloses:
	wherein the diagnosability determining section determines that the state of the element cover (220) is diagnosable in response to both: 
determination that the heater (208) is ready to operate normally based on one of resistance value information on the heater (208) and temperature information on the sensor element (See Tyl, Paragraphs [0076]-[0077] w/respect to sensor temperature set-point), and 
determination that the surrounding environmental state based on information on a part of the exhaust gas located around the element cover (220) is in a state that allows the state of the element cover (220) to be diagnosed. (See Tyl, Paragraph [0076] w/respect to threshold flow rate).
The Examiner notes that the device of Tyl does not consider the sensor diagnosable unless the sensors surrounding environment is greater than a threshold flow rate and the sensor temperature is greater than or equal to a protective temperature set-point (i.e.-the sensor is at an operational temperature for determination).

In Reference to Claim 4
(See Tyl, Figures 1-7)
Tyl discloses:
wherein the information on the part of the exhaust gas located around the element cover (220) includes at least one of a temperature of the part of the exhaust gas and a flow rate of the part of the exhaust gas. (See Tyl, Paragraph [0076] w/respect to threshold flow rate).

In Reference to Claim 5
(See Tyl, Figures 1-7)
Tyl discloses:
	wherein the specific component includes a particulate matter (See Tyl, Paragraph [0045]), 
the sensor element (204) is covered with the element cover (220) and located in an exhaust gas pipe through which the exhaust gas flows (See Tyl, Paragraph [0042]), 
a collecting filter (144) for collecting the particulate matter is provided upstream of the element cover (220) in a flowing direction of the exhaust gas (See Tyl, Paragraph [0042]), and 
the exhaust gas information includes regeneration information on the collecting filter. (See Tyl, Paragraph [0041]).

In Reference to Claim 6
(See Tyl, Figures 1-7)
Tyl discloses:
	wherein the heater control section (412) is configured to control energization of the heater (208) in accordance with a target temperature of the sensor element, and the heater information includes one of the amount of electric power supplied to the heater (208) and a controlled variable of the heater (208) used by the heater control section (412). (See Tyl, Paragraph [0057]).

In Reference to Claim 7
(See Tyl, Figures 1-7)
Tyl discloses:
	wherein the cover state diagnosing section (440) is configured to compare a selected one of the amount of electric power supplied to the heater (208) and the control variable of the heater (208) used by the heater control section (412) with a corresponding diagnosis threshold value to accordingly diagnose the state of the element cover (220) in response to determination by the diagnosability determining section that the state of the element cover (220) is diagnosable. (See Tyl, Paragraphs [0057], [0060], & [0075]-[0077]).
	The Examiner notes that the diagnosis is performed using temperature control above a minimum temperature threshold to determine flow through the protection tube (cover).

In Reference to Claim 8
(See Tyl, Figures 1-7)
Tyl discloses: 
	wherein the diagnosis threshold value for the selected one of the amount of electric power supplied to the heater (208) and the control variable of the heater (208)  used by the heater control section (412) is set in accordance with the surrounding environmental state of the element cover. (See Tyl, Paragraphs [0057], [0060], & [0075]-[0077]).
	The Examiner notes that the diagnosis is performed using temperature control above a minimum temperature threshold of the sensor and minimum flow rate (environment) to determine flow through the protection tube (cover).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takaoka, Shirasawa, Nishijima, Ueno, Sakamoto, Suzuki, Yokoi, and Bollinger show sensor diagnostic devices within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746